                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                AT KNOXVILLE


 REGINALD LEATHERWOOD,                     )
                                           )
        Petitioner,                        )
                                           )
 v.                                        )       Case Nos.    3:12-CV-218
                                           )                    3:10-CR-7
 UNITED STATES OF AMERICA,                 )
                                           )
        Respondent.                        )


                                       JUDGMENT

        As set forth in the accompanying memorandum opinion, Petitioner Reginald

 Leatherwood’s motion to withdraw and/or dismiss his motion to vacate, set aside, or correct

 his sentence under 28 U.S.C. § 2255 in case number 3:12-CV-218 [D. 23] is GRANTED.

 This case is DISMISSED with prejudice. The Clerk is DIRECTED to close this case.

        IT IS SO ORDERED.

                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                               1


Case 3:12-cv-00218-PLR-DCP Document 26 Filed 07/22/20 Page 1 of 1 PageID #: 175
